                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



MILDRED BALDWIN and                              CASE NO. 0:20-cv-01502 (JRT/HB)
RONALD STRUCKOFF, on
behalf of all others similarly situated,         ORDER GRANTING EXTENSION OF
                                                 TIME
        Plaintiff,

v.

MIRACLE-EAR, INC.,

        Defendant/Third-Party Plaintiff,

v.

LAS DAVIS ENTERPRISES, INC.;
HEARINGPRO, INC.; and TIFFANY DAVIS

      Third-Party Defendants.
_______________________________________


        Based upon the stipulation of the parties (ECF No. 50), IT IS HEREBY ORDERED that

Third-Party Defendant HEARINGPRO, INC. is granted an extension of time until and

including January 5, 2021, to respond to Defendant/Third-Party Plaintiff’s Third Party

Complaint Against Las Davis Enterprises, Inc., Hearingpro, Inc. and Tiffany Davis.


Dated           , 2020
                                               _____________________________
                                               The Honorable Hildy Bowbeer
                                               Magistrate Judge, United States
                                               District Court, District of Minnesota
